PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/416,856
Filing Date: 26 Jan 2017
Appellant(s): Fransen et al.



__________________
John P. McDonagh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 11, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejection of claims 1, 3, 5, 7-9, and 37 under 35 USC 103
The appellant alleges that the combination of Jiang and Wikipedia does not teach “determining image similarity by comparing contours of the digital image to contours of each of a plurality of reference digital image,  and particularly does not teach or suggest performing such a comparison independent of considering data used to generate the digital image”.
The examiner disagrees. 
First, Jiang discloses that the traces of figure 17 have a shape determined based on the trajectory data (paragraph 14). As acknowledged by the appellant, in the reply brief on page 11, lines 1-8, figure 5 discloses the image matching process where the traces are rotated with respect to each other to bring the traces into alignment and the best match is selected.  Jiang teaches in paragraph 50 that this process of alignment is called trace adjustment/correction and may be performed using the geometric 
Second, the appellant asserts that the similarity matching of Jiang is distinctly different from the claims because the matching of Jiang must include the data used to generate the digital image and the claims require that the similarity matching be “performed independent of considering data used to generate the digital image”.  The examiner disagrees.  Support for this limitation can be found in paragraph 45 of the appellant specification: “Thus, in this example the coordinates themselves are not used as a basis of image similarity, directly, but rather an overall appearance of all or a portion of a user path 126 formed from these coordinates 114. Further, this comparison may be performed independent of actual locations and thus may be used to support additional insight into a context of the user 108 as further described below.” Therefore, it is clear from the claims and the specification that “performed independent of considering data used to generate the digital image” means performed independent of the “coordinates” used to 
The appellant alleges that the combination of Jiang and Wikipedia does not teach or suggest “identifying at least one reference path of the plurality of reference paths as corresponding to the path based on the image similarity”.
In support of this allegation, the appellant asserts that it is not possible for Jiang to teach this limitation because Jiang selects a best match combination of two traces from a plurality of combinations of the two traces.
The examiner disagrees.  Jiang clearly discloses in figure 5 that identifying the best reference path based on image similarity as item 530.  The matching is based on turn matching figure 5, item 520 and trace adjustments.  Jiang teaches in paragraph 50 that the 
The appellant alleges that the combination of Jiang and Wikipedia is improper under 103.
In support of this allegation, the appellant asserts that Jiang does not suggest “representing physical paths as traces as images” and as such the combination would not have been obvious without the use of impermissible hindsight which uses the appellant’s specification as a roadmap because Jiang relies exclusively on anchor points for matching using a linked node structure and does not disclose using digital images and as such the only way that using the edge detection of an image would be obvious would be to use the appellant specification as a roadmap.
The examiner disagrees.  Contrary to the appellant assertion that it is impossible for Jiang to teach or suggest “determine image similarity”, the examiner finds that the traces in Jiang are clearly digital images.  

Rejection of claims 21, 23, 25-26 and 31-35 under 35 USC 103
The appellant alleges that the combination of Jiang and Wikipedia does not teach “determining image similarity by comparing a number of bends in the path of the digital image to a number of bends in a reference path depicted in each of the plurality of reference digital images using contour detection.
In support of this allegation, the appellant asserts that Jiang depends exclusively on anchor points of its various traces and generating a linked node structure in order to perform its trace matching.
The examiner disagrees. As indicated in figure 8 and paragraphs 48-49 of Jiang, the anchor points are bends that are identified in the path of the digital image and in the reference paths.  Paragraph 79 discloses figure 8 discloses matching the turns (bends) in the path and the reference path one by one. Jiang discloses in paragraph 50 that this process of alignment is called trace adjustment/correction and may be performed using the geometric shape of the trajectory traces.  As such, Jiang does not rely exclusively on a linked node structure for performing trace matching. Thus, it is clear that Jiang discloses “determining image similarity by comparing a number of bends in the path of the digital image to a number of bends in a 
The appellant alleges that the combination of Jiang and Wikipedia does not teach or suggest identifying at least one reference path of the plurality of reference paths as corresponding to the path based on image similarity.
In support of this allegation, the appellant asserts that the matching of Jiang is only selecting a “best match” of two traces based on comparing ambient signals of traces and taking into account geometric distances between pairs of anchor points of the traces.
Jiang clearly discloses in figure 5 that identifying the best reference path based on image similarity as item 530.  The matching is based on turn matching figure 5, item 520 and trace adjustments.  Jiang teaches in paragraph 50 that the process of alignment is called trace adjustment/correction and may be performed using the geometric shape of the trajectory traces. Jiang discloses in paragraph 72 that the best matching combination is chosen based on its score. Jiang further discloses in paragraph 52 that while two traces are illustrated, more generally the process may be extended to evaluate multiple traces and select the most likely path. Therefore, Jiang clearly discloses identifying the best reference path of the plurality of reference paths as corresponding to the path base on the image similarity.

In support of this allegation, the appellant asserts that the motivation for combining relies solely on information gleaned from the appellant’s specification. 
The examiner disagrees.  Contrary to the appellant assertion, the motivation for combining was that it is merely a simple substitution to substitute one calculative technology with another and would provide expected results.  The examiner is unaware of anywhere in the appellant’s specification that discloses such a simple substitution.  Instead the teaching of Jiang gave impetus for the combination.   Jiang discloses determining image similarity of the digital image (trace) to a plurality of reference digital images (traces) using contour (shape) detection.  However, other than stating that the matching by trace adjustment/correction can be performed using the geometric shape of the trajectories or by using geometrical mapping in paragraph 50, and rotating the traces (digital images) as depicted in figures 5 and 8, Jiang does not specifically disclose how the geometric shape of the trace is determined.  The prior art of Wikipedia is used to disclose one such well known way in which geometric shapes can be obtained from the digital images (traces). Thus, the combination of Jiang and Wikipedia is proper because both references are analogous art in 
The appellant further alleges that Jiang does not suggest “representing physical paths as traces as images” and as such the combination would not have been obvious without the use of impermissible hindsight which uses the appellant’s specification as a roadmap. The examiner disagrees.  Contrary to the appellant assertion that it is impossible for Jiang to teach or suggest “determine image similarity”, the examiner finds that the traces in Jiang are clearly digital images.  Figure 4 of Jiang shows a trace.  As can be seen from this figure traces have geometrical shapes.  This is further disclose in paragraph 50, where Jiang discloses that the trajectories have a geometric shape.  Jiang discloses in paragraph 95, that first a trace is created using trajectory data including coordinates and then anchor points are identified in the trace. Jiang discloses in paragraph 47 that a map generation unit performs the path mapping to generate maps.  This map generation is done on a computer and as such the maps are digital images. As such, Jiang discloses determining image similarity of the digital image (trace) to a plurality of reference digital images (traces) using contour (shape) detection. However, other than stating that the matching by trace adjustment/correction can be performed using 

Rejection of Claim 36
The appellant alleges that the combination of Krumm with Jiang by incorporating fuzzy logic models does not enable “determining image similarity by comparing contours of a digital image to contours of each of a plurality of reference digital images, the comparing being performed using fuzzy hashing and independent of considering data used to generate the digital image”.
In support of the allegation, the appellant assets that no portion of Krumm discloses that it is well known to perform contour detection using fuzzy hashing and comparing contours of the path to contours of each of the plurality of reference paths using fuzzy hashing. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
John Van Bramer
/John Van Bramer/Primary Examiner, Art Unit 3621    
May 28, 2021
                                                                                                                                                                                                   



/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.